•The opinion of the Court was delivered, as drawn , up by
Mellen C. J.
By the 5th section of the act of February 10th, 1823, incorporating the town of Richmond, formerly a part of the town of Bowdoinham, it is enacted “ that the said town of “ Richmond shall be held to support their proportion of all pau- “ pers, now supported, in whole or in part, by Bowdoinham.” The section then directs how the proportion was to be' ascertained, in obedience to which it was ascertained Bowdoinham was to pay eight thirteenth parts, and Richmond five thirteenth parts of such expense. By the act of February 5th, 1825, the Legislature undertook to change the proportions of expense, as ascertained under the former act; and to relieve Richmond from the liabilities thus existing, and declared that from and after the first day of May then next, Richmond should be holden to support all paupers who resided, on that day, within the limits of the town of Richmond: and that the liabilities and obligations of each of said towns, as to all others who might become chargeable, should remain as though the special provisions of the act of 1823 had never existed. If this last act had produced its intended effect, the liabilities of Richmond would have been essentially lessened, it is said, to one quarter part, at most, of the established proportion. But this Court has pronounced the last act unconstitutional, in the case of Bowdoinham v. Richmond, 6 Greenl. 112. The claim of the plaintiff in this case is resisted on the ground that he by his bond, dated March 7, 1825, bound himself to support the paupers of Bowdoinham for a certain sum, for one year, being the same year, in which he supported them, and.for apart of which expense, he has brought this action. It is admitted that the sum mentioned in the condition of said bond, as the agreed compensation, has been paid by the defendants to the plaintiff, so that the only *273question in this cause depends, for its decision, on the construction of the bond. It bears date about one month after the unconstitutional act was passed. When Richmond petitioned the Legislature to pass the last act, Bowdoinham was duly notified; but gave themselves no concern about it. Sedgley is one of the inhabitants of Bowdoinham. Such being the facts, both parties must be considered as having knowledge of the passage of the last act; but they could have had no knowledge that its provisions were unconstitutional, for that was not decided until 1830. What, then, must be considered to be the law, in reference to which, the condition of the bond was made, and the parties to the bond acted in making their contract? We think they must be deemed to have made their contract, in reference to the last act, and the state of the respective liabilities of the two towns, in relation to the support of paupers, as established by that act. The plaintiff by his bond engaged to support, for one year, the paupers of the said town for $347 ; but he was to have the income and benefit that belonged to said poor for the term of one year, and was to indemnify the town from all kind of pauper expenses whatever for said year. What is the true meaning of income and benefit belonging to said poor, as used in the foregoing sentence ? We apprehend, they mean the benefit of their labour and assistance during the year. At any rate, it can never be construed to mean any portion of the money received by Bowdoinham of Richmond, which is claimed in this action, as has been contended by the plaintiff’s counsel; for such money is not a benefit belonging to any of the paupers, but to the town of Bowdoinham. By the bond, the plaintiff agreed to support the paupers of that town for one year, for a certain sum ; which means all their paupers, according to the last act, in reference to which he contracted ; that sum he has received and is not entitled to demand any more. The action cannot be maintained. The exceptions are therefore overruled.

Judgment for defend,ants.